DETAILED ACTION
The communication dated 6/10/2022 has been entered and fully considered.
Claims 1-20 are pending with claims 1-13 and 18-20 being withdrawn from further consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 14-17, in the reply filed on 6/10/2022 is acknowledged.
Claims 1-13 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/10/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites an organic substance “to locate the organic substance between the first glass and the second glass” in lines 2-3. It is unclear what is locating the organic substance. The claims as written, requires an organic substance, but that the organic substance locates itself between the first and second glass. For the purposes of compact prosecution, the Examiner is interpreting claim 16 to only require an organic substance between the first and second glass.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Botelho et al. (U.S. PGPUB 2009/0044496), hereinafter BOTELHO.
Regarding claim 14, BOTELHO teaches: A method for manufacturing a glass article to combine a first glass and a second glass (BOTELHO teaches a method for forming a glass package [0016]), the method comprising: fixing the first glass and the second glass, wherein a first surface of the first glass faces a second surface of the second glass (BOTELHO teaches the substrate assembly (46) which comprises a first substrate (50) and a second substrate (54) [Fig. 2; 0046]. BOTELHO shows a first surface of a first substrate (50) faces a second surface of the second substrate (54) [Fig. 2]. BOTELHO teaches the first and second substrates are glass substrates [0045]); irradiating the first glass and the second glass with a laser beam to form a bonding layer between the first surface and the second surface in a direction of a cross-section of the first glass (BOTELHO teaches a sealing material (58) is disposed between the first and second substrates [0045; Fig. 2]. BOTELHO teaches the sealing material is sealed by irradiating the sealing material with a beam of radiation, and typically through one or both of first or second substrates (50, 54) [0047]), the bonding layer connecting with the first glass and the second glass to form the glass article (BOTELHO teaches the absorbed radiation is converted to heat that cures, softens or melts the sealing material, thereby forming a hermetic seal extending between the first and second substrates [0047], and forming the glass assembly [Fig. 2]).
Regarding claim 16, BOTELHO teaches: further comprising: providing an organic substance on at least one of the first surface and the second surface to locate the organic substance between the first glass and the second glass (BOTELHO teaches the sealing material (58) can be applied as a paste formed from glass powders mixed with organic binders [0046], which the Examiner is interpreting as an organic substance.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Botelho et al. (U.S. PGPUB 2009/0044496), hereinafter BOTELHO, in view of BRANDL et al. (U.S. PGPUB 2021/0060710), hereinafter BRANDL.
Regarding claim 15, BOTELHO teaches: wherein the irradiating the first glass and the second glass with a laser beam (BOTELHO teaches the sealing material (58) is sealed by irradiating the sealing material with a beam of radiation, and typically through one or both of first or second substrates (50, 54) [0047]) comprising: adjusting a laser irradiation position so that the laser beam penetrates through the first glass and the second glass (BOTELHO teaches the radiation source (38) is movable within housing (14) and the housing (14) may be raised or lowered and provides adjustment [0057; 0062; Fig. 10]), but is silent as to: adjusting a focus depth of the laser beam so that a focus of the laser beam is located on the first surface and the second surface; and moving the laser beam along a path to scan the first surface and the second surface. In the same field of endeavor, glass substrates, BRANDL teaches a substrate holder (22) is movable and movement in the z-direction can in particular sever to change the position of the depth of focus and the depth of focus is preferably changed by an adaptation of the focusing of the laser beam [0216]. BRANDL teaches the scanning movement of laser beam com comprise different trajectories and/or paths with the aim of bombarding the substrate stack (23) [0225]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify BOTELHO, by adjusting the focus depth and having a scanning path, as suggested by BRANDL, in order to cause as little damage as possible [0225].  
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Botelho et al. (U.S. PGPUB 2009/0044496), hereinafter BOTELHO, in view of Jung et al. (U.S. PGPUB 2004/0105065), hereinafter JUNG, and Miwa et al. (U.S. 6,317,186), hereinafter MIWA.
Regarding claim 17, BOTELHO teaches all of the limitations as stated above, including: further comprising: irradiating the first glass and the second glass with a laser beam to form a welding layer between the first surface and the second surface (BOTELHO teaches irradiating a first glass and second glass to form a welding/bonding layer [0047]), but is silent as to: so that the welding layer encasing the bonding layer and the welding layer being located between the bonding layer and an edge of the first glass in a direction perpendicular to the cross-section of the first glass; defining a second area and a third area, the second area comprising the bonding layer, the third area comprising the welding layer, and the third area being located between the second area and the edge of the first glass in a direction perpendicular to the cross-section of the first glass; cutting the third area to form the glass article.
In the same field of endeavor, glass, JUNG teaches a first seal pattern (60) (“welding layer”) that encases a second seal pattern (70) (“bonding layer”) [0059]. JUNG shows the first seal pattern (60) is located between the second seal pattern (70) and an edge of the glass substrates (30) [0059; 0054]. JUNG shows a second area and third area where the second area comprises the second seal pattern (70) and a third area being located between the second area and the glass edge [Fig. 3D]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify BOTELHO, by having a first seal pattern and second seal pattern and the first seal pattern encasing the second seal pattern, as suggested by JUNG, in order to decrease tack time [0032].
BOTELHO and JUNG are silent as to cutting the third area. In the same field of endeavor, glass, MIWA teaches sealing material (30) surrounding a pixel region (13) (which Examiner is interpreting the pixel region as second area) and the Examiner is interpreting the sealing material area as third area [Figs. 1(a), 7(a); Col. 7, lines 35-42; Col. 5, lines 24-30]. MIWA teaches cutting (110) in the third area [Fig. 7(a); Col. 7, lines 35-42; Col. 8, lines 7-11]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify BOTELHO and JUNG, by cutting in the third area, as suggested by MIWA, in order to cut the substrates without a broken portion in the corner [Fig. 6; Col. 7, lines 35-42; Col. 8, lines 7-11].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529. The examiner can normally be reached MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        


/JACOB T MINSKEY/Primary Examiner, Art Unit 1748